Fourth Court of Appeals
                                San Antonio, Texas
                                     February 9, 2017

                                   No. 04-16-00016-CV

                                     Matias S. RUIZ,
                                       Appellant

                                             v.

                                  Susan Elizabeth RUIZ,
                                        Appellee

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 15-04-00198-CVW
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the Appellant's Motion for Reconsideration En Banc, and the
motion is DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court